Citation Nr: 0944939	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right knee patellofemoral pain syndrome, prior to 
May 10, 2007.

2.  Entitlement to a disability rating in excess of 20 
percent for right knee patellofemoral pain syndrome, as of 
May 10, 2007.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

H.E. Costas



INTRODUCTION

The Veteran served on active duty from October 1986 to June 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In June 2007, the RO determined granted the 
Veteran a 20 percent disability rating for a service-
connected left knee disorder.  In his substantive appeal, the 
Veteran stated that he agreed with that rating, but that he 
desired to continue his appeal with regard to his right knee.  
In its June 2007 rating decision, the RO found that the 
Veteran's right knee disability warranted a 20 percent 
rating, effective May 10, 2007.

The Board has determined that additional development is 
necessary prior to appellate review.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Since submission of his claim for an increased rating, the 
Veteran has maintained that his right knee disorder manifests 
in continuous pain, swelling, loss of function, and other 
associated symptoms.  He also states that his right knee 
disorder has resulted in his being prescribed the use of a 
knee brace, and has alluded to the need for regular medical 
care, including periodic surgical corrections.

The record is not adequately developed to ensure effective 
appellate review.

As an initial matter, the Veteran may present competent 
evidence to report both the occurrence of symptoms and their 
severity.  "Competent lay evidence" means "any evidence not 
requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce 
v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical 
expert is nevertheless competent to offer evidence of his 
symptoms in support of a claim for an increased disability 
evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  However, the 
Veteran's credibility must be evaluated in light of all 
clinical evidence, once such evidence is assembled.  38 
U.S.C.A 
§  7104(d).  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).  

In order to ensure effective appellate review, the case is 
REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the service-
connected right knee disorder at issue 
that is not evidenced by the current 
record.  The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.  

2.  After the receipt of these materials 
or upon the passage of a reasonable 
amount of time, the RO/AMC will afford 
the Veteran a clarifying VA or QTC 
medical examination, to be conducted by a 
qualified physician.  The following 
considerations will govern the 
examination:

a.  The purpose of the examination 
is to ascertain the severity of the 
service-connected right knee 
disorder, and to ascertain whether 
the Veteran's subjective reports of 
such severity are supported by 
clinical findings.  

b.  The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

c.  If deemed appropriate by the 
examiner or by the RO/AMC, the 
veteran may be scheduled for further 
medical examination. All indicated 
tests and studies must be performed, 
and any indicated consultations must 
be scheduled. 

d.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record. In particular, the examiner 
must address the following: 

(1)  The Veteran's subjective 
complaints as to severity and 
frequency of right knee 
symptoms, including loss of 
function;

(2)  Range of  motion 
measurements for the right knee 
in degrees, to include onset of 
pain upon such range of motion. 
Address whether there is any 
pain, weakened movement, excess 
fatigability or incoordination 
on movement, as well as whether 
there is likely to be 
additional range of motion loss 
due to any of the following: 
(a) pain on use, including 
during flare-ups; (b) weakened 
movement; (c) excess 
fatigability; or (d) 
incoordination. The examiner is 
asked to describe whether pain 
significantly limits functional 
ability during ambulation, 
sitting, or standing.  All 
limitation of function must be 
identified. If there is no 
pain, no limitation of motion 
and/or no limitation of 
function, such facts must be 
noted in the report; 

(3)  Whether there exists 
clinical evidence supporting 
the Veteran's subjective 
reports of the severity of his 
right knee disorder.  The 
examiner must provide an 
explanation of his or her 
response to this inquiry, with 
specific reference to record 
evidence.  

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO/AMC 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  The RO/AMC's attention is 
called to the ruling in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) 
regarding consideration of "staged" 
ratings.  

If any such action does not resolve the 
claims, the RO/AMC shall issue the 
Veteran a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


